                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 PIZZA MY HEART, INC.,                       )
                                             )
                        Plaintiff,           )
                                             )
                v.                           )                1:20-CV-77
                                             )
 LPMH LLC, NATHAN CATES                      )
 JONES and REILLEY JONES,                    )
                                             )
                        Defendants.          )

               ORDER, PERMANENT INJUNCTION, and JUDGMENT

     The Recommendation of the United States Magistrate Judge was filed in accordance

with 28 U.S.C. § 636(b) and, on June 5, 2020, was served on the defendants. Docs. 17,

18. No objections were filed. After consideration of the record, the Court hereby adopts

the Magistrate Judge’s Recommendation in full. All findings of fact in the

Recommendation are adopted for purposes of this case as if made in this Order and

Judgment. The Court understands this judgment resolves the case in full and the Clerk

shall close the file.

       It is ORDERED that the motion for default judgment, Doc. 12, is GRANTED

and judgment is entered against the defendants LMPH LLC, Nathan Scates Jones and

Reilley Jones to the extent stated herein.

       It is ORDERED AND ADJUDGED that defendants LMPH LLC, Nathan Scates

Jones and Reilley Jones and all persons and entities acting in concert with them are

permanently enjoined and restrained, pursuant to the Court’s inherent equitable powers

and pursuant to 15 U.S.C. § 1116, from using in any manner in connection with the




       Case 1:20-cv-00077-CCE-JEP Document 19 Filed 06/26/20 Page 1 of 2
defendants’ pizza restaurants or the services or goods offered or sold by them, or in

connection with any advertising or promotions for such businesses, services or goods, the

LIL’ PIZZA MY HEART trade name and trademark and related heart logo, or any

similar trade name or trademark that is confusingly similar to PIZZA MY HEART and

the plaintiffs’ heart logo.

       This the 26th day of June, 2020.




                                          __________________________________
                                           UNITED STATES DISTRICT JUDGE




                                               2



      Case 1:20-cv-00077-CCE-JEP Document 19 Filed 06/26/20 Page 2 of 2
